Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment by Applicant on May 25th, 2022 has been received and entered.

Claims 1, 7, 10 and 13 are canceled.
New claim 23 is added.

Claims 2-6, 8-9, 11-12 and 14-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is FLACHOWSKY et al. (U.S. Patent Application Publication No. 2017/0338350).  FLACHOWSKY et al. discloses a semiconductor device including a substrate, a gate structure formed over the substrate, wherein the gate structure including a first ferroelectric material having a first remanent polarization and a second ferroelectric material having a second remanent polarization, the first remanent polarization is smaller the second remanent polarization.  FLACHOWSKY et al. fails to show or suggest the limitations of the ferroelectric layer comprises a first region adjacent to the first source/drain region and a second region adjacent to the second source/drain region, wherein the first and second regions of the ferroelectric layer have a same or substantially similar coercive field characteristic; and a control system, operatively coupled to the non-volatile memory, to program the FeEFET device of the at least one non-volatile memory cell to have a logic state among a plurality of different logic states; wherein at least one logic state among the plurality of different logic states corresponds to a polarization state of the FEFET device in which the first and second regions of the ferroelectric layer have respective remnant polarizations with opposite polarities (claims 3, 4, 21, 5,2 2, 6, 2, 8-9, 23, 11, 14, 12, 15, 16-17, 18), or performing a first read operation by applying a read voltage having a first read polarity to the first and second source/drain regions of the FeFET device to cause the FeFET device to operate in a saturation mode and generate a first current; performing a second read operation by applying the read voltage having a second read polarity, opposite the first read polarity, to the first and second source/drain regions of the FeFET device to cause the FeFET device to operate in a saturation mode and generate a second current; comparing the first and second currents; determining that the FeFET device has a first logic state which corresponds to a polarization state in which the first region comprises a remnant polarization with a first polarity, and the second region comprises a remnant polarization with a second polarity opposite to the first polarity, in response to determining that the first current is less than the second current; and determining that the FeFET device has a second logic state which corresponds to a polarization state in which the first region comprises a remnant polarization with the second polarity, and the second region comprises a remnant polarization with the first polarity, in response to determining that the first current is greater than the second current (claims 19-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827